WELLS, Judge.
Affirmed. § 86.011, Fla. Stat. (2010) (“The circuit and county courts have jurisdiction within their respective jurisdictional amounts to declare rights.... ”); United Auto. Ins. Co. v. Kendall S. Med. Ctr., 54 So.3d 548 (Fla. 8d DCA 2011) (“[T]he Miami-Dade Circuit Court has jurisdiction of a declaratory action only if the amount in controversy exceeds $15,000 and only the county court has jurisdiction of any amount in controversy less than $15,000.”); Canonico v. Devine, 130 So.2d 319, 321 (Fla. 3d DCA 1961) (“Separate and unrelated demands cannot be joined to give jurisdiction to a court which does not have jurisdiction of any one of the claims because each is below the amount required to give jurisdiction to the court.”); see also § 627.428, Fla. Stat. (2010) (“Upon the rendition of a judgment or decree ... against an insurer and in favor of any named or omnibus insured ... the trial court ... shall adjudge ... in favor of the insured ... a reasonable sum as fees.”); Dawson v. Aetna Cas. & Sur. Co., 233 So.2d 860, 861 (Fla. 3d DCA 1970) (insured entitled to a fee award upon dismissal of an action brought by insurer even though the same issue was then pending in an administrative proceeding).